211 S.W.3d 661 (2007)
STATE of Missouri, Respondent,
v.
Robert Francis BUENAGA, Appellant.
No. WD 66483.
Missouri Court of Appeals, Western District.
January 23, 2007.
Rosalynn Koch, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NEWTON, P.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Robert Buenaga appeals his conviction for felony stealing, under section 570.030, RSMo Cum.Supp.2003. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).